Citation Nr: 1617384	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a cervical spine condition. 

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for chronic hydrocele to include as secondary to his service-connected back disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability.

8.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a November 2015 Travel Board hearing.  The Veteran also testified at a September 2013 hearing before a Decision Review Officer (DRO) held at the RO.  Transcripts of both hearings are of record.

The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The evidence of record has raised the issue and, moreover, the Veteran filed an explicit claim of entitlement to TDIU.  The Board acknowledges that the RO is aware of the issue and deferred decision on the TDIU claim in a July 2014 rating decision.  However, the Board will take jurisdiction of the issue under Rice to ensure that the remanded claims for increased rating are adjudicated together with the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).

The issue(s) of entitlement to service connection for bilateral hearing loss and hepatitis C, to an initial rating in excess of 10 percent (each) for service-connected left and right knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his November 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran, through his representative, expressly stated that he wished to withdraw his appeal with respect to his claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2.  The Veteran did not suffer a cervical spine injury during his active service; his cervical spine condition was not manifest in active military service and is not otherwise etiologically related to any event, injury, or disease during his active military service.

3.  The Veteran did not suffer a right shoulder injury during his active service; his right shoulder condition was not manifest in active military service and is not otherwise etiologically related to any event, injury, or disease during his active military service.

4.  The Veteran did not suffer any injury or disease which caused or was manifested by swelling or pain in his testicles during his active service; his chronic hydrocele was not manifest in active military service and is not otherwise etiologically related to any event, injury, or disease during his active military service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the claim of entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a cervical spine condition have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a right shoulder condition have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for chronic hydrocele have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At his November 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran through his representative stated on the record that the Veteran desired to withdraw his appeal with respect to the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  The Board finds that the statement of withdrawal at the November 2015 Board hearing satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  Accordingly, the Board does not have jurisdiction to review the merits of that claim, and the appeal with respect to that issue is dismissed.

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's current claimed neck disability includes arthritis which is one of the chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, the Board has considered and applied the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing that claim.

The Veteran's claimed chronic hydrocele and right shoulder condition (diagnosed as a torn rotator cuff) are not included among the chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to those claims.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Merits:  Cervical Spine Disability

The Veteran claims entitlement to service connection for a cervical spine disability which, he alleges, is related to an in-service incident in which he was injured when a vehicle he was working on rolled over him.

The success of the Veteran's claim hinges on the in-service element necessary for all service connection claims.  See Shedden, 381 F.3d at 1167 (requiring medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury); Jandreau, 492 F.3d at 1376-77 (same).

The incident that the Veteran alleges resulted in an injury to his neck occurred in June 1982 and is documented in the Veteran's service treatment records.  A contemporaneous record documenting the subsequent emergency room visit describes the accident:  "working under truck when 'someone started it up.'  Truck rolled and struck patient's left knee."  The emergency room note indicates that the Veteran did not have any "crushing or rotary inj[ury,]" but did have "abrasion of suprapatellar area [with] mod[erate] tenderness."  The assessment was soft tissue injury and the plan was aspirin and ice.  Another entry in his service treatment records, also from June 1982, describes the accident similarly:  

[H]e was under a military truck and someone ran into the back of the truck he was under, causing the truck to move forward, while in the process of trying to move out of the way, he hit his knee on something.  His knee has been hurting x 1 day.

The diagnosis was "contusion [left] knee [without] effusion" (though "slight swelling" was noted).  The physician recommended no physical training for three days, the use of heat, and return to the clinic "PRN" (i.e. as the occasion requires).  Neither entry indicates injuries to any other part of the Veteran's body, whether head, neck, back, or shoulder.  The remainder of the service treatment records are also silent for any complaints of any neck pain or corroboration of an injury to the Veteran's head, neck, back, or shoulder during this incident.  See, e.g., September 1982 Service Treatment Records (documenting treatment for a cold and, a week later, for bronchitis, with no mention of any head, neck, back, or shoulder pain or injuries).

The Veteran has testified that, in the June 1982 incident, he injured his neck when the truck hit him in the head and twisted his neck and back.  See November 2015 Board Hearing Tr. at pp. 4-5.  He initially stated that he was treated for the neck injury, but then, on prompting of his representative, he changed his testimony:  "No, it wasn't being treated."  Id. at 5.

He also testified at his DRO hearing that, when the truck he was working on moved after being struck by the second vehicle, it "rolled me under it...striking my head and twisting...I mean, just twisting me up.  And...and injured my back and my neck."  September 2013 DRO Hearing Tr. at p.5.  When asked whether he maintained consciousness, he stated that he did, but "vaguely; in and out."  Id. at 6.  He identified his injuries as including "a large contusion on [his] head" as well as unspecified injuries to his neck, back, and shoulders.  Id.  He testified that he was taken by ambulance to the hospital, although he does not remember the ambulance ride.  He testified that "they...kept giving me medications and they had me in and out, but I don't remember a lot of the treatments."  Id. at 7.  He further testified that, when he returned to barracks, he was placed under a concussion watch in which they would check him every hour on the hour.  He also indicated that "it was several days to a week before I was able to go back to work."  Id.  When asked when the accident happened, he said:  "it was August...around August of '82."  Id.

In a November 2011 statement in support of his PTSD claim, he provided few details:  "While repairing the brake system on a 2-1/2 ton truck a driver tried to start the truck behind me in gear.  The drivers [sic] truck started up and ran into the back of the truck I was repairing causing the truck to run over me."

The record also contains two buddy statements, both from J.W., who stated that he worked with the Veteran at the time of the accident and described the basic facts of the incident much as the Veteran did in his November 2011 statement.  See July 2012 Buddy Statement; March 2011 Buddy Statement.  Basically, the Veteran was underneath a truck working on the brakes when someone attempted to start a second vehicle while that vehicle was in gear.  Consequently, the second truck lurched forward and struck the truck on which the Veteran was working causing it to roll while the Veteran was under it.  J.W. then describes the aftermath, first in his 2011 statement:

After being run over and struck by the rear axle of the vehicle, an ambulance was called and [the Veteran] was transported to the hospital for overnight observation.

Then, in his July 2012 statement:

After being run over, [the Veteran] sustained a large knot on his forehead, and was knocked out for several minutes.  Once [the Veteran] came to he complained that his back, neck and head hurt severally.  The motor pool sergeant called an ambulance and [the Veteran] was transported to the hospital and was kept for overnight observation.

The evidence establishes that the Veteran was working on a truck when it was struck by another vehicle and, during the incident, the Veteran injured his left knee.  With respect to any additional injuries, the record contains conflicting evidence.

The contemporaneous records are completely silent regarding any head, neck, back, or shoulder injuries during the incident.  Later records are also silent or otherwise weigh against finding the Veteran sustained any head, neck, back, or shoulder injuries during the June 1982 incident.

In a 1984 Report of Medical History, the Veteran checked "yes" to a history of head injury which was explained by the examining physician as:  "Minor head injury 1982 - NCD."  See also August 1984 Report of Medical Examination (marking head and spine as normal and otherwise failing to mention any neck injuries or pain).  As discussed at the Veteran's Board hearing, he had a second incident, well-documented, in which he sustained an injury to the head in 1982.  See August 1982 Service Treatment Record (x-ray report notes Veteran was "struck [right] frontal area [with] metal bar this AM - Large hematoma....No evidence of a fracture."); August 1982 Service Treatment Record (noting Veteran hit with bar in front of head with "no loss of consciousness noted", but with continued dizziness; diagnosed as soft tissue injury, 24-hour quarters with follow-up ordered); November 2015 Board Hearing Tr. at p. 3; see also September 2013 DRO Hearing Tr. at pp. 17-18 (describing the August 1982, incident).  In other words, there are multiple references to the August 1982 incident involving an injury to the Veteran's head, but no contemporaneous references indicating head, neck, back, or shoulder injuries during the June 1982 incident.

Particularly given the Veteran's and his buddy's assertions of a serious head injury involving loss of consciousness, the Board finds it unlikely the contemporaneous treatment records would focus on a relatively minor left knee injury that was diagnosed as a soft tissue injury with treatment limited to aspirin, rest, ice, and heat when the Veteran had allegedly also suffered a serious head injury with neck, back, and shoulder pain.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  This finding is supported by the fact that the Veteran explicitly testified at his DRO hearing that he did receive treatment for his other injuries, including a significant head injury with a large, visible lump, during his emergency room visit, so the emergency room record would be expected to at least mention these other, serious injuries.  See September 2013 DRO Hearing Tr. at pp. 8-9 (indicating he was diagnosed with a concussion and treated for a lump on his head) and 10 (stating diagnostic imaging was performed on his shoulder revealing a rotator cuff injury).  Likewise, his buddy stated the Veteran lost consciousness for several minutes and was transported by ambulance to the hospital which is the sort of incident and injury that ordinarily would be mentioned in an emergency room report.  The Board must weigh this state of the contemporaneous medical record against the Veteran's and his lay witness's statements.

The Veteran's statements, as the above summary reveals, have not been entirely consistent.  This, of course, is not by itself particularly unusual, minor variations are to be expected.  However, his testimony at the DRO hearing emphasized the significant treatment he received for a head injury (including a concussion) and diagnostic imaging of his shoulder, but at his Board hearing he only mentioned his assertion that he was confined to quarters and did not testify to any diagnostic imaging.  Moreover, the Veteran's testimony conflicts with his buddy's statements, particularly in regard to whether the Veteran lost consciousness (although the Veteran has testified that he does not recall the ambulance ride and was "in and out").  The Veteran testified to memory problems and difficulty recalling the immediate aftermath of the incident, which further undercuts the reliability of his testimony.  The Board also finds that the Veteran's testimony regarding the June 1982 incident, particularly with respect to the alleged head contusion (on the forehead) and treatment therefore (e.g. confinement to quarters), is much more consistent with the service treatment records documenting the subsequent, August 1982 head injury.  Whether unintentionally or otherwise, the Board finds the Veteran is likely conflating the two incidents.  In short, there are significant anomalies in the Veteran's multiple statements as well as inconsistencies between his testimony regarding the June 1982 incident and the other evidence of record.

In determining the credibility of the lay evidence, the Board notes that it had the opportunity to observe the Veteran provide testimony and that his testimony is in support of his claim for financial benefits.  See Arneson v. Shinseki, 24 Vet. App. 379, 382-383 (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]" and citing cases in support of the proposition that deference to the Board regarding the credibility of sworn testimony is due, in part, to the Board's opportunity to observe demeanor); Caluza, 7 Vet. App. at 511 (noting importance of observing demeanor, tone of voice, and consistency with other evidence in assessing credibility of a witness); see also Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony).

Based on all of these factors, the Board finds that the Veteran's testimony regarding head, neck, back, and shoulder injuries during the June 1982 incident is not credible.  The greater weight of the evidence is against finding that the Veteran injured his head, neck, back, or shoulder during the June 1982 incident.

The Board emphasizes that, in making the credibility and factual determinations above, it is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of the claimed in-service injury and of a continuity of symptoms thereafter fails, not because of the lack of medical documentation, but because the assertions are not credible and because they are less probative than the contrary evidence.  Buchanan, 451 F. 3d at 1336.

The Board acknowledges that the Veteran did suffer a head injury in August 1982, but the Veteran has not alleged, and there is no indication in the record that, the injury to the front of the Veteran's head resulted in any trauma to his neck or spine.  As discussed above, service treatment records following these incidents are silent regarding any complaints of or treatment for symptoms of a neck, back, or shoulder condition.  Likewise, there is no allegation nor any evidence indicating that the Veteran's current neck disability may be associated with the August 1982 head injury.  Therefore, the August 1982 head injury does not satisfy the in-service event or injury element of the Veteran's claim of entitlement to service connection for a cervical spine condition.

The Board also notes that the only competent medical evidence regarding a nexus between the Veteran's current cervical spine condition and his active service is the negative December 2010 opinion of a VA examiner whose opinion was based on the lack of evidence in the record of any in-service injury to the neck which the Board finds is an accurate factual summary of the record.

Because the greater weight of the evidence is against finding that any in-service disease or injury is etiologically related to the Veteran's current cervical spine condition, entitlement to service connection for a cervical spine condition is denied.  Gilbert, 1 Vet. App. at 53-56.

III.  Merits:  Right Shoulder Condition

The Veteran claims entitlement to service connection for a right shoulder condition which, he alleges, is related to the June 1982 in-service incident already discussed, specifically, the incident in which a vehicle he was working on was hit by a second vehicle causing the vehicle he was working on to roll forward with him underneath.  See November 2015 Board Hearing Tr. at 11 ("Your shoulder was the same incident as your neck?  Veteran: Yes.").

As with his claim regarding the cervical spine discussed above, the success of the Veteran's right shoulder claim hinges on the in-service element necessary for all service connection claims.  See Shedden, 381 F.3d at 1167 (requiring medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury); Jandreau, 492 F.3d at 1376-77 (same).

The incident the Veteran relies upon with respect to his right shoulder condition is the same June 1982 incident that the Board has already determined did not result in head, neck, back, or shoulder injuries, but only caused a left knee injury.  The Board incorporates by reference its earlier credibility analysis and weighing of the evidence in this discussion of the right shoulder condition.

Briefly, however, as noted above the Veteran specifically testified that he had diagnostic imaging performed on his right shoulder after the June 1982 incident which revealed a torn rotator cuff.  See September 2013 DRO Hearing Tr. at p. 10.  The service treatment records contain an emergency room report and a second entry that document the incident, but fail to note any symptoms, treatment, or diagnostic imaging with respect to the right shoulder.  The Veteran also testified to receiving continued treatment (including cortisone shots) for his right shoulder during the remainder of his active service, but his service treatment records reflect no complaints of or treatment for right shoulder symptoms, whether a torn rotator cuff or otherwise.  For these and all the reasons discussed above, the Board finds the Veteran's testimony not credible and that the greater weight of the evidence is against finding that the Veteran injured his right shoulder in the June 1982 incident.

The Veteran has referred to a second incident during which he injured his right elbow falling off a truck.  See September 2013 DRO Hearing Tr. at p. 15 (noting fall from truck but indicating he could not remember any details).  His service treatment records document this incident, but contain no indication of any injury other than to his upper extremities from his elbows and below.  See November 1981 Service Treatment Record ("Radiographic Report:  No significant x/ray abnormality noted.").  Subsequent service treatment records are silent for any complaints of or treatment for right shoulder symptoms or a chronic or recurring right shoulder condition (e.g. torn rotator cuff).  The Board finds that this documented in-service injury to his right elbow does not satisfy the in-service element with respect to his right shoulder claim.

The Board notes that, in October 2013, an independent medical examiner provided a positive nexus opinion with respect to the shoulder stating:

It is my opinion that his shoulder complaints are also a direct result of his military service even though there is no medical evidence to support that in service treatment records.  There is no reason to doubt the veteran's opinion on this.  He has complained of the shoulder ever since a few years after his discharge.

The Board assigns this opinion no probative value on either the in-service element or the nexus element of the Veteran's claim.  With respect to the in-service element, the opinion frankly acknowledges the lack of any medical evidence to support the Veteran's claim.  Because the examiner's expertise is in medicine, the Board owes no deference to his opinion regarding factual matters (e.g. whether the Veteran's shoulder was injured during service despite the lack of contemporaneous documentation).  Moreover, the examiner accepts the Veteran's account because he finds "no reason to doubt the veteran's opinion."  As noted above, the Board has found the Veteran not to be a reliable historian with respect to the June 1982 incident and has found that the greater weight of the evidence is against concluding that the Veteran had an in-service event or injury involving his right shoulder.  The independent medical examiner's contrary factual conclusion is rejected.

With respect to the nexus portion of the opinion, the Board affords it no weight because it is based on a factual scenario the Board has rejected and because it is unpersuasively reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  The examiner relies almost entirely on the fact that the Veteran began complaining of shoulder symptoms "a few years after discharge."  The underlying facts (complaints beginning a few years after discharge) are at least as consistent with a post-service injury to the shoulder as with an in-service injury that the Veteran did not mention during service, at his exit examination, or until a few years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Also, there is a contrary medical opinion, from December 2010, that the shoulder injury is not related to the Veteran's service based, in large part, on the fact that the Veteran's service records are silent with respect to complaints of or treatment for shoulder symptoms.  The facts on which this opinion is based are consistent with the Board's findings of fact, namely, that the Veteran did not injure his shoulder during his active service.

In short, the Board assigns the October 2013 independent medical examiner's opinions no probative weight in support of the Veteran's claim (with respect to either the in-service element or the nexus element).  Rather, the greater weight of the evidence is against finding that the Veteran had an in-service event or injury involving his right shoulder, so the in-service element of his service connection claim has not been established.

Because the greater weight of the evidence is against finding that any in-service disease or injury is etiologically related to his current right shoulder condition, entitlement to service connection for a right shoulder condition is denied.  Gilbert, 1 Vet. App. at 53-56.

IV.  Merits:  Chronic Hydrocele

The Veteran claims entitlement to service connection for chronic hydrocele which, he alleges, is related to his active service.

As with the neck and shoulder claims, a current condition (chronic hydrocele) has been established, but the claim fails for lack of any in-service occurrence or event that might be related to the current condition.

The Veteran has not identified any in-service occurrence or event that allegedly precipitated his condition and he appears to have abandoned any direct service connection claim.  See November 2015 Board Hearing Tr. at pp. 16-17.  The Board's own review of the service records reveals no complaints of symptoms (e.g. testicular pain or swelling) indicative of an event or injury during service that might be related to his current chronic hydrocele, no treatment for testicular pain or swelling, and no incident involving injury to the groin or scrotum.  See September 2013 DRO Hearing Tr. at 35 (acknowledging no complaints or treatment during service).  Because the record is silent and the Veteran has not identified any in-service event (documented or undocumented) that could be related to his current condition, the Veteran's direct service connection claim fails for lack of an in-service disease or injury.  See Shedden, 381 F.3d at 1167 (requiring medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury).

In making this determination, the Board acknowledges the Veteran's testimony that, although he did not seek treatment, he did have some testicular swelling during his active service.  See September 2013 DRO Hearing Tr. at 35 ("Just came and went.").  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood, 1 Vet. App. at 192.  It does not here.  The Board has found the Veteran to be an unreliable historian in several respects, including with regard to factual assertions that are directly contradicted by the contemporaneous records (e.g. in-service imaging resulting in diagnosis of a torn rotator cuff).  The Board finds that, upon review of the entire record and consideration of the totality of the circumstances, the Veteran's testimony regarding in-service symptoms of chronic hydrocele are not credible evidence of an in-service disease or injury that might be related to his current hydrocele.  See Caluza, 7 Vet. App. at 511; Arneson, 24 Vet. App. at 382-383 (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]"); see also Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony); Buchanan, 451 F. 3d at 1335 (lack of records does not, in and of itself, render lay testimony not credible); Kahana, 24 Vet. App. at 440 (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

The Veteran asserted at his hearing that his chronic hydrocele may be related to his neck and back conditions.  See November 2015 Board Hearing Tr. at pp. 16-17.  This raises the issue of entitlement to service connection on a secondary basis.  38 C.F.R. § 3.310.

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Here, the Veteran is not service-connected for a neck condition, so a secondary service connection claim based on that condition cannot succeed.  That leaves a claim of entitlement to service connection for chronic hydrocele as secondary to the Veteran's service-connected back condition.

He has not testified that any medical professional told him his testicular symptoms were or could be related to his back or neck conditions.  See November 2015 Board Hearing Tr. at p. 21 ("they haven't really specified that I know of").  His own lay surmise is entitled to no probative weight, as identifying the source of swelling and pain in the testicles would generally require medical training, experience, and expertise, absent an immediate trauma to the area or similar incident capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The medical records contain no other medical opinions linking the Veteran's chronic hydrocele to his back condition and, in fact, the available medical evidence provides some weight against finding any connection.  See May 2015 VA Examination (comprehensive evaluation of back disability, indicating no "other signs of symptoms of radiculopathy" besides radiation to lower extremities and no "other neurological abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes)", and listing only "difficulty in walking and getting out of chair" among "other pertinent physical findings, complications, signs, or symptoms"); see also October 2013 Independent Medical Examination (providing comprehensive evaluation of back symptoms which did not include any testicular symptoms).

The Board finds that the greater weight of the evidence is against finding that the Veteran's chronic hydrocele (including symptoms of testicular/scrotal pain and swelling) is related to his service-connected back condition in any way (including both causation and aggravation), so secondary service connection for chronic hydrocele on that basis is not warranted.

The evidence is not in equipoise, but is against the claim on both a direct and secondary basis, so entitlement to service connection for chronic hydrocele is denied.  Gilbert, 1 Vet. App. at 53-56.

V.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2015 Board hearing and the September 2015 DRO hearing, the undersigned Veterans Law Judge and DRO, respectively, addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board or DRO hearings.  The Board finds that, consistent with Bryant, the Veterans Law Judge and DRO both complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including December 2009 and October 2011.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notice in the various rating decisions and statements of the case.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file that are pertinent to the claims being decided.  [Records relating to the Veteran's hepatitis claim, for example, have been identified but not obtained, but that claim is being remanded.]  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims being decided on the merits.  

With respect to examinations, VA is not required to provide an examination or obtain medical opinions in every case.  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

As discussed in more detail above, the Board has determined that the claimed in-service event, injury, or disease on which the Veteran's cervical spine disability, right shoulder condition, and chronic hydrocele claims are based did not occur.  Therefore, the second element that must be met to warrant a VA examination has not been met with respect to those claims.  McLendon, 20 Vet. App. at 85-86.

The Board also notes that the Veteran was afforded December 2010 VA examinations with respect to the cervical spine and right shoulder conditions.  Both examiners noted, as the Board has found, that there was no in-service neck or right shoulder injury with which the Veteran's current conditions may be associated.  The Board finds that the VA examinations were not warranted, but, in any case, the opinions were as adequate as possible given the absence of an in-service event, injury, or disease with which the current conditions may be associated.

As also discussed in more detail above, the Board has determined that there is no indication that the Veteran's chronic hydrocele is related to any service-connected condition.  The Veteran's unexplained, lay assertion is the only statement or evidence of any sort even suggesting a connection.  Where the competent medical evidence is not silent on the issue, it tends to indicate that the conditions are wholly unrelated (e.g. VA examinations indicating back symptoms do not include any scrotal or testicular symptoms).  The criteria for obtaining a medical opinion with respect to the secondary service connection theory have not been met.  38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet. App. at 85-86.

VA has no obligation to obtain further medical examinations or opinions in connection with the claim at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The appeal with respect to the issue of entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

Entitlement to service connection for a cervical spine condition is denied. 

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for chronic hydrocele, to include as secondary to his service-connected back disability, is denied.


REMAND

The Veteran's claims of entitlement to service connection for hepatitis C and bilateral hearing loss, to increased ratings for his service-connected bilateral knee disabilities, and to TDIU must be remanded for VA examinations.

Although VA provided an examination with respect to the Veteran's hepatitis C, the resulting opinion is inadequate and remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Specifically, the June 2014 VA examiner's opinion fails to provide any analysis linking her opinion to her conclusion other than a generic statement that "there is no objective medical evidence to confirm that this incurred or was caused by military service."  This lack of analysis is problematic where the Veteran has alleged that his primary risk of exposure came from vaccinations by air gun injector in 1979.  See September 2013 DRO Hearing Tr. at 33 (discussing in-service vaccinations via air gun injector) and 41 ("Did you mention to them about the air guns in the military?  A. Oh, yes, I have.").

In order to be adequate, an opinion regarding the etiology of hepatitis C must address risk factors for transmission, including possible in-service exposure through air gun injection of vaccines.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e. ("It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was [or was not] the source of the veteran's hepatitis C."); VA Training Letter 01-02 (Apr. 17, 2001) (setting forth the VA-recognized and medically determined risk factors for hepatitis C ).  Remand is required to obtain an adequate opinion regarding whether the Veteran's hepatitis C was incurred in or is otherwise related to his active service.

In addition, the Veteran has indicated there may be relevant, outstanding private treatment records.  He should be given the opportunity to identify any such records with specificity and the RO should attempt to obtain any records identified by the Veteran.

At his November 2015 Board hearing, the Veteran testified to worsening symptoms of bilateral hearing loss.  The RO most recently denied service connection for bilateral hearing loss because his hearing loss was not sufficiently severe to constitute a disability for VA purposes.  Therefore, if his hearing has deteriorated, that element of his claim might now be met and the remainder of the merits would need to be considered.  A remand for an updated VA examination with respect to the Veteran's hearing loss is necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

Similarly, the Veteran testified that his knee disabilities had worsened since the most recent VA examination, conducted in 2010, to evaluate those conditions.  The Veteran's testimony and the passage of over five (5) years since the most recent examination warrants remand to obtain an updated evaluation of the Veteran's bilateral knee disabilities.  See Proscelle, 2 Vet. App. at 632.

Finally, the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims being remanded above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  In addition, the record does not reflect that the Veteran has been provided a notice letter informing him of the elements of a TDIU claim and the evidence necessary to support it.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter notifying him and his representative of the evidence necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The Veteran and his representative should be provided with an opportunity to respond.

2.  Contact the Veteran and request that he identify any private treatment providers with medical records relevant to his claims, to specifically include his primary care physicians Dr. Weathers and Lane, who diagnosed or treated his hepatitis C, and to provide authorization for VA to obtain any records from providers identified by the Veteran.  If the identified records are not obtained, advise the Veteran of that fact and provide him with an opportunity to obtain the records.

3.  Only after obtaining any identified records, then the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in June 2014 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed. 

After reviewing the record and performing any examination deemed necessary, the examiner should address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C was caused by or the result of immunizations via air gun injector during active duty service; or was otherwise incurred or as a result of active duty service? 

In addressing this issue, the examiner should identify any relevant pertinent medical facts or principles that support any proffered medical opinion.  To the extent they are pertinent to any proffered opinion, it would be helpful if the opinion addresses the Veteran's contentions, including his claim that his hepatitis C was diagnosed shortly after his active service ended in 1983 when he donated blood.  It would also be helpful if the examiner commented on the relevance of Fast Letter 04-13 (rescinded after incorporation into VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Subsection 2.e.) to the facts of this case.

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to his bilateral hearing loss.  The entire claims file should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  Does the Veteran have a hearing loss disability for VA purposes?

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or grater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

b.  If so, for any hearing loss identified, is it at least as likely as not (50 percent probability or greater) that the hearing loss was incurred in or otherwise related to the Veteran's military service.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5.  After conducting any additional development deemed necessary, schedule the Veteran for a medical examination to assess the severity of his service-connected bilateral knee disabilities.

6.  Then, after any needed development, readjudicate the remanded hepatitis C, bilateral hearing loss, bilateral knee, and TDIU claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


